Citation Nr: 0512744	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  95-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for chronic 
hepatitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).   

Procedural History

The veteran served on active duty from August 1972 until 
September 1975.  

In December 1994, the RO received the veteran's claim of 
entitlement to service connection for chronic hepatitis.  The 
August 1995 rating decision granted service connection of 
chronic hepatitis.  A noncompensable disability rating was 
assigned.  The veteran disagreed with the assigned disability 
rating in the August 1995 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in October 1995.  

In February 1996, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

In an October 1996 rating decision, the hearing officer 
granted the veteran an increased rating for service-connected 
hepatitis.  A 10 percent disability rating was assigned.  The 
veteran has not indicated satisfaction with the assigned 10 
percent rating.

The matter was previously before the Board in June 1997.  At 
that time, the claim was remanded to the RO for additional 
development and additional VA examination.  The matter was 
again returned to the Board in September 2002.  
In September 2003 the Board remanded the case to the Agency 
of Original Jurisdiction for further development and 
readjudication as required by the holding in DAV.  Subsequent 
to that remand, the VA Appeals Management Center completed 
the directed development and readjudicated the case in a 
January 2005 Supplemental Statement of the Case.    

Clarification of issues on appeal

In the Board's June 1997 remand, it was noted that the 
veteran appeared to be raising informal claims of entitlement 
to service connection of Hepatitis A and Hepatitis C in 
addition to pursuing his claim of entitlement to an increased 
rating for service-connected Hepatitis B.  The Board directed 
that the RO specifically adjudicate those claims.  In a 
September 2000 decision, the RO considered and denied those 
claims.  The veteran did not disagree.  Accordingly, the 
matter of service connection for Hepatitis A and Hepatitis C 
is not on appeal before the Board.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran's chronic hepatitis is manifested by 
subjective complaints of fatigue and depression; these 
symptoms have been attributed by competent medical evidence 
to non service-connected disorders.  Objective clinical 
findings consist of mildly elevated liver function test 
results.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
hepatitis so as to render impractical the application of the 
regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's chronic hepatitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2004).

2.  Referral for consideration of an increased disability 
rating for hepatitis on an extra-schedular basis is not 
warranted. 38 C.F.R. 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
service-connected chronic hepatitis.  Essentially, he 
contends that his symptoms comprise a more severe disability 
than compensated by the currently assigned 10 percent 
disability rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the February 
2002 SSOC and the January 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2001 which was specifically intended to address the 
requirements of the VCAA.  The July 2001 letter from the RO 
explained in detail the evidence needed to substantiate his 
claim, such as private and VA medical records.  Moreover, the 
letter advised the veteran of the evidence it had already 
obtained.  Thus, this letter, along with the February 2002 
SSOC and the January 2005 SSOC, not only notified the veteran 
of the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2001 letter, the veteran was informed that "It is VA's 
responsibility to try to obtain all relevant evidence in the 
custody of a Federal department or agency.  This includes 
medical records from the military or VA medical centers or 
from the Social Security Administration."  The letter 
further advised that VA would make reasonable efforts "to 
obtain specific private records and other evidence which you 
ask us to obtain." [Emphasis in the original] 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its July 2001 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has the.  It's still your responsibility to make sure the 
records are received by us ".  The veteran was also informed 
that he was responsible to sign a release to give VA the 
authority to request documents from private sources.  

The July 2001 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all relevant evidence 
could be obtained.  [July 2001 letter, pages 1, 2, 3.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2001 letter directed the 
veteran VA would attempt to obtain any "other evidence which 
you ask us to obtain" and further advised the veteran that 
if he had additional records "in [his] possession and have 
not previously submitted them...send them to us now."  In the 
alternative, the veteran was advised to return a form 21-4138 
and advise the RO if he had no further evidence to submit.  
The Board believes that the VCAA notice provided by the RO 
complied with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the July 2001 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  That one year period has since expired.

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in February 2002, prior to 
the expiration of the one-year period following the July 2001 
VCAA letter, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

Furthermore, over the lengthy course of this appeal the 
veteran has otherwise been notified of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  Medical evidence has been 
obtained and associated with the veteran's claims folder, and 
the veteran has been accorded numerous VA examinations.  The 
Board is therefore satisfied that the veteran was notified 
properly of his statutory rights; he is fully cognizant of 
them; and no amount of additional communication would result 
in the veteran's compliance such that any additional evidence 
pertinent to this claim would be developed.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [VCAA does not apply where 
there is extensive factual development in case which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant].

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
by rating decision in August 1995.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a practical and legal 
impossibility, because the initial adjudication pre-dated the 
enactment of the VCAA; VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2004).  Additionally, the veteran's claim was readjudicated 
by the AOJ in February 2002, after the veteran had received 
complete VCAA notice.  Thus, any concerns expressed in 
Pelegrini have been rectified.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's VA outpatient medical records.  During the course 
of the claim, the veteran was accorded five VA Compensation 
and Pension (C & P) examinations undertaken between March 
1995 and January 2003.  Also of record is an additional 
medical opinion which was obtained in April 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  In 
February 1996, the veteran presented sworn testimony before 
the RO hearing officer.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Revised regulations

During the pendency of this appeal, effective July 2, 2001, 
VA issued revised regulations amending the portion of the 
rating schedule dealing with disorders of the digestive 
system, including Diagnostic Code 7345.  See 66 Fed. Reg. 
29488 (May 31, 2001).  

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court and the Federal Circuit.  Karnas is inconsistent with 
Supreme Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change. The Board can apply only the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. See VAOPGCPREC 3-00.



Specific schedular criteria

(i) the current criteria

Diagnostic Code 7345 provides the following levels of 
disability for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C):

100%  Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain);

60%  Daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly;

40%  Daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period;

20% Daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less 
than four weeks, during the past 12-month period;

10% Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period;

0% Nonsymptomatic.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See §  4.14.).

Note (2): For purposes of evaluating conditions under 
diagnostic code 7345, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Note (3): Hepatitis B infection must be confirmed by 
serologic testing in order to evaluate it under diagnostic 
code 7345.

See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2004).

The Board notes that the criteria for a 20 percent rating, as 
well as those for 
40 percent and 60 percent levels, are stated in the 
disjunctive, presenting two alternate scenarios for 
establishing entitlement for each level.  With respect to the 
20 percent level, either the evidence must show that the 
veteran suffers daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or the evidence must show 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  "Incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  See note (2), above.

(ii) The former schedular criteria

For the period before July 2, 2001, Diagnostic Code 7345 
provides the following levels of disability:

100%  chronic hepatitis with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy.  

60%  infectious hepatitis, with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  

30%  infectious hepatitis, with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  

10%  infectious hepatitis, with demonstrable liver damage 
with 
mild gastrointestinal disturbance.  

0%  infectious hepatitis that has healed and is asymptomatic.  

See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected hepatitis, which is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7345 (2004).  He essentially contends that symptoms 
associated with the disability are more severe than is 
contemplated by the currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7345 deals specifically with chronic liver 
diseases, without cirrhosis, including hepatitis B.  In 
addition, Diagnostic Code 7345 appears to most closely match 
the evidence and reported symptomatology with respect to the 
veteran's liver disorder.  The veteran has not suggested 
another diagnostic code and the Board cannot identify a more 
appropriate one.  Accordingly, Diagnostic Code 7345 will be 
applied below.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates via medical evidence that, in addition to 
chronic hepatitis, or hepatitis B, the veteran has also been 
diagnosed with hepatitis C, depression and alcoholism.  These 
disorders are not service-connected.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

In this case, the veteran's psychiatric treatment records, 
including a May 1999 progress note, indicate that the 
veteran's depressive symptoms are "isolation, weight loss, 
excessive sleep, dysphoria."  Additionally, the psychiatric 
treatment records do not attribute the veteran's depression 
to chronic hepatitis but rather to his divorce, financial 
difficulties, the death of his mother and his alcoholism.  
Accordingly, medical evidence has ascribed the veteran's 
weight loss and fatigue symptoms to his depression, not his 
hepatitis.  Those symptoms will not be considered in 
evaluating the veteran's chronic hepatitis below.  

As noted in the January 1997 VA examination, the veteran's 
elevated liver function test results may be the result of 
alcohol abuse as well as hepatitis.  However, there is no 
clear delineation, so the Board will ascribe all of the 
elevated liver function tests results to the service-
connected hepatitis.  

In addition to hepatitis B, the veteran has also been 
diagnosed with hepatitis C.  The Board finds that there is 
inadequate distinction in the medical evidence among these 
liver problems.  Therefore, the Board will treat all liver 
symptoms as part of his service-connected chronic hepatitis.  
[The April 2004 VA medical opinion indicated that the 
veteran's hepatitis C was asymptomatic.  So in effect there 
are no hepatitis C symptoms to consider in any event.]

Schedular rating

(i) The current criteria

While the veteran's hepatitis has been consistently noted as 
a diagnosis in the medical records, it does not appear from 
the medical evidence of record that the veteran has any 
identifiable symptomatology which can be traced to the 
service-connected hepatitis.  The April 1996 VA examination 
and the January 2003 VA examinations both include specific 
findings that there is no current evidence of chronic liver 
disease.  The March 1995, April 1996, January 1997 , October 
1999 and January 2003 VA C & P examinations all indicate that 
the veteran has never been treated for hepatitis since his 
in-service incurrence.  Further, the April 1996 VA 
examination, the January 1997 VA examination, January 2003 VA 
examination and the April 2004 medical opinion all classify 
the veteran's liver function tests as minimally or mildly 
elevated.    

The Board can identify no competent medical evidence 
indicating that the veteran suffers or has suffered 
incapacitating episodes related to his chronic hepatitis.  
Establishing incapacitating episodes requires evidence that 
the veteran has symptoms requiring bed rest and treatment by 
a physician.  There is no objective evidence to this effect.  
While the veteran complained of fatigue at the October 1999 
VA examination and in his February 1996 testimony, the 
treatment records do not show that his hepatitis requires bed 
rest and treatment by a physician.  
As discussed above, the veteran's symptoms of fatigue and 
decreased appetite have been medically attributed to his non 
service-connected depression.  There is no medical evidence 
consistent with a diagnosis or finding of anorexia due to 
hepatitis at any time during the period on appeal.  

Further, the medical evidence is not consistent with symptoms 
requiring dietary restriction or continuous medication.  As 
indicated above, the multiple VA examinations show that the 
veteran has never been treated for hepatitis.  At the January 
1997 VA examination, the veteran specifically denied any 
history of medication for hepatitis.  Further, the January 
2003 VA examination and subsequent April 2004 medical 
opinions do not list any medications for hepatitis.  Nor does 
the other medical evidence of record show that medication for 
hepatitis has been prescribed.  

The medical evidence does not show that the veteran's diet 
has been restricted due to his hepatitis.  The only arguable 
"dietary" restriction is that the veteran has been 
encouraged to give up alcohol consumption.  The Board notes 
that the January 2003 VA examination indicates that the 
veteran reports that he has abstained from alcohol since 
2002.  The Board does not believe that such constitutes a 
"dietary restriction", since alcohol is not a food.  See 
Webster's New World Dictionary, Third College Edition (1988), 
page 525: food is defined as "any substance taken into and 
assimilated by a plant or animal to keep it alive or enable 
it to grow and repair tissue; nourishment."  In any event, 
giving up the use of alcohol is specifically denominated as a 
recommendation for management of the veteran's alcoholism, 
not as a dietary restriction.

Although the veteran himself has ascribed various symptoms to 
his service-connected hepatitis, he is not competent to 
relate his symptoms to a specific medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. §3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In this case, competent 
medical evidence has attributed symptoms such as fatigue and 
weight to the veteran's non service-connected depression.  
Moreover, the symptoms claimed by the veteran during his 
January 2003 VA examination, including jaundice and recurrent 
imbalance occurring once or twice a year for three weeks at a 
time, have not been objectively verified in any of the five 
VA examinations or in the veteran's VA treatment records.   
  
In short, aside from some mildly elevated liver function 
tests, there are no symptoms of hepatitis which have been 
identified by competent medical examiners.  Accordingly, the 
Board concludes that the criteria enumerated for a 20 percent 
disability rating for chronic hepatitis are not met in this 
case.  

The Board has also considered whether a rating higher than 20 
percent is warranted.  It is evident from a review of 
Diagnostic Code 7345 that the level of disability hinges in 
large measure on the persistence and severity of the 
disability.  That is, higher ratings under Diagnostic Code 
7345 require more frequent and severe symptomatology than do 
lower ratings.  Therefore, if the criteria for a 20 percent 
rating are not met, it logically follows that the criteria 
for a higher rating are also not met.  

Moreover, additional factors enumerated for higher ratings, 
such as weight loss or other indication of malnutrition, 
hepatomegaly and near-constant debilitating symptoms are not 
met in the veteran's case.  With respect to weight loss, the 
records show that at the October 1999 VA examination the 
veteran claimed a 10 pound weight loss over the course of the 
prior year.  However, this information appears to have come 
from the veteran's own statements.  To the extent that weight 
loss has occurred, the veteran's September 1999 psychiatric 
treatment note specifically attributed the veteran's weight 
loss to depression and stress related to the death of his 
mother.  The Board can identify no medical determination or 
finding that this represents unusual or abnormal weight loss 
or that it is in any way attributable to the veteran's 
hepatitis.  

With respect to malnutrition, the Board notes that the 
January 2003 VA examiner found the veteran to be well 
nourished and well developed, as did the January 1997 VA 
examination.  The record contains no findings of 
hepatomegaly.  Moreover, there are no findings consistent 
with near constant debilitating symptoms, nor is the overall 
clinical picture consistent with such a finding.  For the 
reasons stated, the 
Board concludes that ratings of 40 percent, 60 percent and 
100 percent are not warranted.

The Board has considered the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), which provides that, the 
use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  

However, under Diagnostic Code 7345, only the symptoms 
associated with incapacitating episodes are listed under the 
term "such as."  As stated above, the evidence does not 
support the existence of incapacitating episodes, a term 
which is specifically defined in the regulations.  The 
symptoms enumerated under the alternate scenario for 
establishing entitlement to a 20 percent disability rating 
are not listed under the term "such as" or any similar term.  
The symptoms are listed precisely and without ambiguity.  
Accordingly, the Board has considered only the 
symptoms enumerated.  See Mauerhan, 16 Vet. App. at 442, 
citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999) [when 
terms of regulation are unambiguous, "no further inquiry is 
usually required"].  See also Massey v. Brown, 7 Vet. App. 
204, 208 (1994) [the Board's consideration of factors which 
are wholly outside the rating criteria provided by the 
regulations is error as a matter of law].

In short, for the reasons and bases expressed above, the 
Board concludes that no current symptomatology exists which 
is consistent with the award of a higher disability rating 
and which is attributable to the veteran's service-connected 
liver disorder.  According to the objective, competent 
medical evidence of record, the veteran's hepatitis is 
productive of certain laboratory findings only.  The 10 
percent disability rating will be continued under the current 
criteria.  

(ii) The former criteria

In order to warrant the next highest disability rating under 
the former criteria, 30 percent, there must be competent 
medical evidence that the veteran's condition is marked by 
minimal liver damage, fatigue and anxiety due to that liver 
damage and gastrointestinal disturbances requiring diabetic 
restriction or other therapeutic measures.  

The medical evidence describing the  veteran's service-
connected hepatitis has been discussed in some detail above.  
In essence, the medical evidence demonstrates that the 
hepatitis is productive of mildly elevated liver function 
test results and nothing else.

With respect to evidence of liver damage, the April 1996 VA 
examination and the January 2003 VA examinations both include 
specific findings that there is no current evidence of 
chronic liver disease or other liver damage.  The veteran's 
liver function tests are described as being only minimally 
elevated, and there is no clinical evidence of permanent 
liver damage anywhere in the record.

Turning to the criteria related to fatigue, as discussed in 
greater detail above the veteran's psychiatric treatment 
notes indicate that this symptom is attributable to non-
service connected depression.  Further, when considering 
whether symptoms such as fatigue and anxiety were 
attributable to the veteran's hepatitis, the April 2004 
examiner specifically responded that the veteran's hepatitis 
is not symptomatic.  Although the veteran himself believes 
otherwise, as discussed above his lay opinion is entitled to 
no weight of probative value.  See Espiritu, supra.    

Finally, as discussed in greater detail above, the medical 
evidence of record is pertinently negative for any indication 
of dietary restrictions or therapeutic measures undertaken by 
the veteran to treat his hepatitis.  The veteran was accorded 
five VA examinations between March 1995 and January 2003.  At 
no time was there any indication of the need for dietary 
restrictions or any therapy pertaining to the veteran's 
hepatitis.  Accordingly, the criteria for the assignment of a 
30 percent disability rating are not met.  

The Board has also considered whether or not a rating in 
excess of 30 percent might be warranted.  A review of the 
former criteria of Diagnostic Code 7345 indicates that that 
the level of disability hinges in large measure on severity 
of liver damage and the persistence and severity of disabling 
episodes of hepatitis.  That is, higher ratings under 
Diagnostic Code 7345 require more frequent and severe 
symptomatology than do lower ratings and evidence of 
increased liver damage.  Therefore, if the criteria for the 
30 percent rating are not met, it logically follows that the 
criteria for a higher rating are also not met.  Moreover, 
additional factors enumerated for higher ratings, such as 
moderate or marked liver damage or disabling recurring 
episodes of symptoms are not met in the veteran's case.  

Specifically, the medical evidence of record includes no 
showing of chronic liver disease.  In April 2004, the medical 
opinion specifically noted that "there has been no evidence 
of hepatic decompensation."  The expert went on to note that 
"there are no clinical symptoms or physical findings 
attributable to" liver disease or damage.  These results are 
consistent with the five VA examinations and the VA treatment 
records included with the veteran's file.  As such, the 
evidence does not support a finding of moderate or marked 
liver damage.  Additionally, a finding of no liver disease 
related symptoms further indicates that there is not medical 
evidence of recurrent, disabling episodes of gastrointestinal 
disturbance.  Further, the April 2004 VA examination also 
specifically rules fatigue or mental depression related to 
liver disease.  Accordingly, the medical evidence does not 
indicate that the assignment of a 60 or 100 percent 
disability rating would be appropriate.  

For the reasons set out immediately above, the Board has 
determined that the veteran has not met the criteria for the 
assignment of a disability rating greater than the currently 
assigned 10 percent under the former criteria.  The 10 
percent disability rating will be continued under the former 
criteria.  

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed. 

In October 1996, the RO assigned a 10 percent disability 
rating under Diagnostic Code 7345 effective as of the 
original date of the veteran's claim.  The medical evidence 
of record supports the proposition that the veteran's 
service-connected hepatitis has been stable in terms of 
symptomatology throughout the lengthy course of the appeal.  
Specifically, there are of record examinations conducted in 
March 1995, April 1996, January 1997, October 1999 and 
January 2003.  Each of these examinations, consistently 
indicated that the veteran had a history of hepatitis B 
infection in service, but at present was not experiencing 
objectively verified symptoms.  Because the medical evidence 
of record does not indicate that the veteran's condition has 
changed or become more serious during the course of the 
appeal, the Board believes that assignment of staged ratings 
for the veteran's chronic hepatitis is not warranted under 
either the current or the former criteria.  

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
In an October 1996 Supplemental Statement of the Case, the RO 
cited 38 C.F.R. § 3.321(b)(1), pertaining to extraschedular 
ratings, but did not discuss it.  Because the veteran has 
been given the regulations on the assignment of an 
extraschedular rating, the Board believes that it should 
address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture, and the veteran 
has identified none.  As discussed above, the only residuals 
of hepatitis which have been identified over the lengthy 
course of this appeal are mildly or minimally elevated liver 
function test results (thought by one examiner to be relate 
to the veteran's alcohol abuse, not his hepatitis).  There is 
no evidence that the veteran has been recently hospitalized, 
and indeed there is no evidence of any medical treatment 
whatsoever.  

The veteran evidently has not worked since leaving military 
service in 1975.
See, e.g., the report of a November 1990 VA hospitalization 
for alcohol dependence and the report of an August 2001 VA 
examination.  This appears to be due to his lengthy history 
of alcohol abuse, as well as depression.  There is no 
objective evidence that the veteran cannot work due to his 
service-connected hepatitis.  Of interest is the report of an 
August 1994 hospitalization of the veteran for alcohol abuse 
and depression, which was triggered by a suicide threat.  
Although testing for hepatitis was positive, no symptoms of 
active hepatitis were identified.  

To the extent that the veteran is in any way hindered in 
employability due to the service-connected hepatitis,  this 
is specifically contemplated in the 10 percent rating which 
is currently assigned.  As the Board noted above, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a), 4.1.  38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, referral of this case to appropriate 
VA officials for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for hepatitis.  The benefits sought on appeal are 
accordingly denied.






	(CONTINUED ON NEXT PAGE)




ORDER

The veteran's claim of entitlement to an increased disability 
evaluation for service-connected chronic hepatitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


